DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-18 are in condition for allowance because the prior art does not teach or suggest the claimed fuel cell vehicle comprising a fuel cell, an air compressor configured to draw in and discharge air, a cooler configured to cool air discharged from the air compressor, a humidifier configured to humidify air cooled by the cooler and to supply the humidified air to the fuel cell and a system frame on which the fuel cell is disposed wherein the system frame accommodating at least a portion of each of the cooler and the humidifier therein.
	Aishima et al. (US 2017/0043655 A1) teach an electric vehicle comprising a compressor which discharges an oxidizing gas, an intercooler which cools oxidizing gas discharged from the compressor, and a fuel cell stack which generates electric power by an electrochemical reaction of fuel gas and oxidizing gas are housed in a housing compartment which is formed outside of a passenger compartment in a vehicle length direction. Aishima et al. however do not appear to teach or suggest Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724